Citation Nr: 0623918	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-11 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include bullous or cicatrical pemphigoid, on a direct basis 
or as secondary to service-connected Hepatitis B and/or C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from October 1939 to June 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

Service connection is in effect for Hepatitis B and C, rated 
as 30 percent disabling.  


FINDING OF FACT

A skin disorder, to include bullous or cicatrical pemphigoid, 
was not present during active military duty or until many 
years thereafter and is not associated in any way to such 
service or to service-connected Hepatitis B and C.


CONCLUSION OF LAW

A skin disorder, to include bullous or cicatrical pemphigoid, 
was not incurred or aggravated in service and is not the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the February 2002 
rating decision which denied service connection for a skin 
disorder, a statement of the case (SOC) in March 2003, a 
letter in February 2004, and a supplemental statement of the 
case (SSOC) in March 2005, and another letter in April 2005, 
all of which discussed the pertinent evidence, and the laws 
and regulations related to this claim.  The February 2004 and 
April 2005 letters specifically discussed duty to assist law 
and regulations.  This correspondence notified the veteran of 
the evidence needed to prevail on his claim.  Specifically, 
the letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the claimant on these latter two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for a skin 
disorder, to include bullous or cicatrical pemphigoid, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

Numerous VA examinations have been conducted that address the 
etiology of current skin problems, most recently in 2004.  
Under these circumstances, the duty to assist doctrine does 
not require that the veteran be afforded additional medical 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The service medical records disclose that the veteran was 
treated for acute catarrhal jaundice and acute lymphadenitis 
in 1942.  He was also seen for an ulcer of the penis.  At 
time of service separation, no skin problems were seen.  

Post service VA examination reports from February, March, and 
December 1998 are of record.  These examinations were 
conducted to determine if the veteran had hepatitis of 
service origin.  In a March 1998 VA consulting opinion, it 
was noted that the veteran's service medical records showed 
that he had a typical prodrome for viral hepatitis in 1942 
with nausea, anorexia, fatigue, dark urine, and jaundice.  
The veteran's course was complicated one month later by a 
skin rash and inguinal adenopathy which was somewhat atypical 
for viral hepatitis.  The examiner noted, however, that it 
could occur usually in the "prodromal stage."  He was seen 
for recurrent jaundice in early 1943.  This was consistent 
with viral hepatitis due to hepatitis B and/or C in service.  
The examiner further opined that it was more probable than 
not that the current chronic hepatitis was related to 
hepatitis required in service.  

Service connection was established for hepatitis in a March 
1998 rating action and a 10 percent rating was assigned.  The 
10 percent rating was increased to 30 percent in a January 
1999 rating action based on clinical findings made at a 
December 1998 VA exam.  No skin disorder was noted at the 
time of any of the 1998 evaluations.  

Additional VA treatment records dated in 2000 reflect 
multiple hospitalizations for a skin disorder.  Initially, 
bullous pemphigoid was assessed.  It was noted that this 
problem began after the veteran experienced a fall which 
resulted in a leg injury.  The condition was manifested by 
blisters which required incision and drainage and since then, 
he had continued to experience ulcers and blistering.  It was 
noted that the blisters had begun on the left thigh and 
spread to the oropharynx, right leg, and throat.  Later, 
lesions were noted on the chest and scalp.  Numerous 
diagnoses were considered, to include pemphigus vulgaris, 
mycosis fungoides, and staph infection.  

Subsequently dated VA records reflect that the veteran's skin 
problems continued.  Additional possible skin conditions 
noted on these treatment records as possible diagnoses 
include cicatrical pemphigoid, rule out systemic lupus 
erythematous, and epidermolysis bullosa acquisita.  Biopsies 
were conducted, and the diagnosis was bullous pemphigoid.  A 
subsequent diagnosis was made of cicatrical pemphigoid.  

On a 2003 VA gastroenterology consultation report, the 
examiner opined that there was no association between 
hepatitis C infection and pemphigoid.  He reported that he 
conducted a MEDLINE and found no suggestion of such an 
association.  He also noted that he consulted with the Chief 
of Hematology Service who also agreed that there was no 
association between hepatitis C and pemphigoid.  

Other VA records include a March 2004 report which noted that 
the veteran gave a history of being diagnosed with hepatitis 
C in 1994-95.  He said that he was diagnosed with pemphigoid 
in 1998.  Initially, he developed bullous pemphigoid and 
later, he was diagnosed with cicatrical pemphigoid.  He had 
blister-like lesions on his head, arms, back, and lower 
extremities.  These lesions started out as little red bumps 
and ultimately, they developed fluid in them and itched.  He 
had been on Prednisone therapy for several years.  On 
physical examination, lesions in the mouth were noted.  There 
was also evidence on other areas of his body of skin 
problems, to include his trunk forearms, fingers, and scalp.  
The examiner, after review of the claims file, opined that it 
was less likely than not that the veteran's pemphigoid was 
secondary to hepatitis.  

VA records from 2005 show treatment essentially for other 
complaints although urticarial pemphigoid was noted on his 
medical history.  

Also of record is information obtained from the internet 
pertaining to bullous pemphigoid, which is noted that this 
skin disorder is characterized by formation of large 
blisters.  Bullous pemphigoid typically occurred in the 
elderly and was rare in young people.  

Throughout the current appeal, the veteran has asserted that 
he developed a skin disorder, to include bullous or 
cicatrical pemphigoid on a direct basis or as secondary to 
service-connected hepatitis.  

Competent evidence of record, however, does not support the 
veteran's contentions.  According to the service medical 
records, while seen for dermatological symptoms during 
service, no chronic skin disorder was diagnosed.  Nor was a 
chronic skin problem noted until many, many years after 
service.  He did not report skin problems at the time of 
evaluations at VA in 1998, and it was not until 2000 after an 
injury that the veteran was noted to have pemphigoid, 
initially noted to be bullous and later, cicatrical.  

Post-service medical records reflect continued treatment 
since 2000 for this condition.  Significantly, these post-
service medical reports do not provide competent evidence of 
an association between the veteran's diagnosed skin problem 
and his active military duty, including any service-connected 
disability.  Moreover, according to opinions from February 
2003 and March 2004, his skin problem is not associated with 
hepatitis.  

Clearly, therefore, the medical evidence of record does not 
establish a nexus between the diagnosed bullous or cicatrical 
pemphigoid and the veteran's active military duty.  Moreover, 
the examiners' opinions from 2003 and 2004 specifically noted 
that it was less likely than not that current skin problems 
are associated with hepatitis.  No competent evidence was 
received which refutes these beliefs.  No other competent 
evidence discussing the etiology of this disorder has been 
received and associated with his claims folder.  In this 
regard, it is noted that the internet information provided by 
the veteran is general in nature.  and does not address the 
specific facts of the veteran's claim before the Board.  As 
this generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between 
the veteran's current symptoms and inservice and post service 
medical histories, it is insufficient to establish the 
element of medical nexus evidence.  See Sacks v. West, 11 
Vet. App. 314 (1998).

Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for a skin 
disorder, to include bullous or cicatrical pemphigoid, on a 
direct basis and as secondary to service-connected 
disability.  The reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for a skin disorder, to include bullous or 
cicatrical pemphigoid, is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


